Case 1:19-cv-02769-UNA Document 1 Filed 09/13/19 Page 1 of 9

UMiTe> STATES Sisraict COUAT FOR TE SisTmicT oF CALuMeg
2% CONSTIUTION WenUe, A)
LIAS ALTON NC ooo

Case: 1:19-cv-02769

Assigned To : Unassigned

Assign. Date : 9/13/2019

Description: Pro Se Gen. Civ. (F-DECK)

“RECEED

som
Case 1:19-cv-02769-UNA Document 1 Filed 09/13/19 Page 2 of 9
UNITES STATES STSTRICT AwS BANKRUPTCY Courts

FOR The NISTATCT oF COLUMBIA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Nomeot Tnmokes Tdentrfccabron No. Unit Cell No
oe oven Waller i4-003 i
| hevity Dancld 988 ob SUX 3a
= Ackinis Weaghon Nol- G34 Sw BQ
— James Pannell 199-414 Sa
_ hen nel \be Vins 204: Ug4 SB es
- boon Yorn AA\-bLO SU Lg
| sawood Thorne. She ILO Sw 42
Anthony Moseley AN4-G\lo S33 2b
AlPehdas Trackan 344-061 S63 3i
Col hearcness 54-301 Siu 95
Tertcuo (scours Si8-59% Sw> U4
Jecrance oarnes 31-44% Sts 9S
huane Gurdon AI ALS Sid Bey
Shoek “deen  Sdd- 04 Sw 3]
_ Cosa Nvares 568-507 Siaa 2),
[ orrey You 211-413, Sua AD
Jesce. Poul ABS - B14 Sui 12.
_ Machado Saapbete BEA SW 02 i
es _Nusktn Livesay S430 DW Uo
| Mathers Lusby Sabb SHo Cigh iS
| Adam Vostes 363-55) SWS in —
nam Antonio Fox 358-54 Sku att 7
‘Anthony Crowked S442 we 8 4 |.
Llu Sohason 205-4 Sia 22 ca 2
Tony Thomas vB Yel Sw A 2
banke ean 219 \49 Sw 2) —
—__Pdaocd Mogrudes M4049 gas gg

 

| Coninued-- .
Case 1:19-cv-02769-UNA Document 1 Filed 09/13/19 Page 3 of 9

 

 

 

 

 

 

 

 

- = | Naas Tamules Tdontriecetian le Unk Cell abe
ne Nicbhelau 363-42 Sivr LO _
a 4 locry Visher_ — SY1- Tas SW 3G
| Node Santzler —- SbI- 495 Su 1s
ces — Pichu _Loaby Cl a
eomdus Toliosen 500-316 Sos 3
Lereicly Fecquses ALd-258 Swe SY
Rodney Wnemas 968-132. Sud 33
— Miekor ohossn SMG BY Sod op
= | Fsatah Chapman 346-25 Suh
Teel Mulbong 3480 5% pb

 

[Tsou d Sea Nhited QOU- BRI 403 1.

 

Miche a Sahnsin 31 TWh Mo =

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Veuve Marshall BY-3V QW \y
| _ ee aN 341-343 §J> QT
{Peokan ld Laceel \\ 3S2-L04 O3 al
ee Robes MVNore?soy A Q4 9.  dD-ik 14
W chue\ Achnsba 26) BLY S-1A He
Cro’ 5 Locledale, 407-744 D-14 Lo
ran dol oh Divers 220-194 bik VA
Chase — 3bb- Soi — bit 44
| Meng, Prisonas of Siskad of Columbian Sepermeny of Cocracktons
— 901 £. Ste ot ve Woshinaten | Digteicl Yok Columbia, Pood
Ne, ETL Ton lo. - __!
Kishrick at Coluskin - bePactment ofl Corrections |
IGol &, Sheet Se

 

 

 

Weshiauben . bistciet of Columb: a

 

 

 

 
 

Case FASE RSRPNA PaRUeRe ike OLA R PRR Buns

For THe WESTALCY OF COLUMBIA

 

 

Pavel Pules of’ Poveda Unler SUS, aoe

 

 

_ Phase Helier tas Gok.

 

 

 

 

 

Kode. Fran Fyn 285-30, Bchints LlinstanQu-S04, Jon USollher "39-00%

 

| Tames Qanell 1OG-AUT Vevin Nenold 288-10 MuaveBudben de 363

 

he ta “ iutb Ss

As cood N\ Yhe olove tamales, lho subteced 2a Yn Bascal tog daylight
Blong, wads Shu acoccitng, oie. ox Ye SE Sor (Central Deledtion

 

fata aca e tho 3 Noe of Vhe build, nia (nik S93 call

 

Windows one eeoled 3 Ye commen orea Ynroudnou' wo wait, ‘aclu iN

Sho tell roams which makes We 8X23; ia Wok pes hae tea

tierton) Dre. osthin joe Qn eskimo, of 1 mm: aN ton to be vaworded bo
"Morel Lem Tare \ a4 AWN Say At DOIG which is
tho. dow’ Whe tametes Were lenadbes cet Peon Ye Ses Sal (cenerel S \ Nehemtis of

Keaihahy’ te Ye <tenbral Teestment Foeih WW, Masts. os cre) _ =i

 

 

Au aloted eis, a is accucote ond she oat! occurred os. dnbod adsve. .. eee

 

 
Case 1:19-cv-92769-HNA, Dogument 1 \Filed O@I3IL9 Rage Of 9% ag,

Class Nevo, Lawsuit

 

 

IES.C. Prisoners, _
Vo

 

 

 

 

ickcick ol Columbia Kepwtmet ob ——

 

 

 

hn or Nook Wednesday, Ty V1. SC. tnmes were escocked, bo the,

 

tontral Saertan Eaclity ler We. ocerdent of tnmnabe sbdnonich Stgehu—

 

Ns.c “25%- 550 Lhe angacents Clans a duc ho Va Spore. Wok conditions _

 

 

uslhin Thu Central Nekenbion Gacy. Litngate vty of dle Yt aly leev-bur

Qwis_UL& Nist Loves 9493ks» aly Apr Je.2015). Several titnesses shited

 

Hak Ye tnetdent occuced oeound b:290.0 on “Gesday Thy b,Q014 ig

 

 

uaik MOA Gomi By eel pelt Racial soit

oll cars Were leu

 

 

Sue bo he exanena huntion with Me. Nb\naaiel Migcby Sc"aca-sh

 

 

ANY one ogouk \ne bem peritures ol ees coll Ai unit ays alse did ONL

 

You Wires wasdiinn Whe uly (in diene tn ads Nhe tones. ob

 

 

te unk & Nop oad issues walt Ya. oxkeeemely nk Semperaiiuices,

 

Wd rar or ad payoan Noh Yanna As Woo h Grease, oc
yuestisn cnysne. of thy famabes abost hey they | WW ok Wok oxsrcent Vim,

 

oh Yn. ocesdent Poyolutang (“e. Aononie Stash "69-559, (le. p0ysol

 

“34

 

Me. Kean Eure N.C"A25-291, soahe. wilh Aneosic core ond tabicmned =
Whom har Yne poms were {ndaod) \ no \nok \p Sty Ny \onaey, and

 

- =

Prypested. Wit \osedad ‘0 be. moved tonmedicksly on Lednesdny Thursday,

 

 

ad Eeiday ol lost sneak, olbouk my threottniog, on) Yecling dizzy om

 

 

OCCOS 0S. (\\ on a wails i + ANN D9 4 up-ond down Yrom o ‘Yoo bunk
Hood with o Anco Aelsles Wendoo ue.

 

 

 

 

Conk Vaued oe:
Case 1:19-cv-02769-UNA Document 1 Filed 09/13/19 Page 6 of 9

 

 

a = et

ee AX FUIS. \ Atasken Nara OOH sho was alse ‘on Vy Sig ual in 3
along, with Me Paoord Moacuder SC “ON0-GU) explo. laned bn bis mom on.

 

1a rv Vicikobien net he \ad a nose Heed die, bs thy ak condi¥iens
Ilia Wis coll. We. Wineksn also documented letbers oF Qcoot Yr he

 

Weobe, \e aassoros\ \ Vem: \y Members abou _\ \ho bro \ lemouues at his _

 

 

hell T+ wee olso <tuked Yuk We - Winaken bs CHAN essen wither a

 

Leber lome So Wis Aids’ mom Wat be wooed hee by gek Chaanel S_

 

 

News avolved, is |

 

 

Most a Ve. ‘inate m S03 compos “Qe | chat net ota oble ts hardly.

 

le eowhe. ta \Nnw envi irooment- ial biel alll Ye tomates ¢ gu Wered Yeon

 

 

 

Ye days Pollowing une. \, 2014 sy 1 7,014 Vre doy oot Yaw
Cembral Debeaion <a ih | escorted inges bs Nhu: fasbeal ip —

 

Fowili My, The Ac/or ech by pin an gat oh a

 

Hcl. wich tock Vive wainent dl Vio, inten ast. simi Wiel of eke

 

 

Contoa\ Taoocdmnenk Cae. Athy,

 

 

 

 

Pro-Ge Feorlh Fy he "AAS -BL Achinis UWinskon “967-42, Savon Walther 314-003

Marne, Rone “99-01 NO Venold “ath-\0b buane. Gurdon “2AM Bed),

 

Under >. Code HA US.c8 1983 Class Nedion Lats suit, T scboasedae

 

Yoo oll is sinks cen fico, Them an mertg Oreo corcme oad

 

| Océ. cred as stoled cbse —_

 

 

 

Names ot Yo makes Dose we, Uaik-cell wo —_!

 

Naven Walker 2JA-Os3 Sws Yd

 

Vrewin Wensld sR -ldh = SBS.

 

 

 

 

 

 

Cons ved Su oe
A\rodnmen* N

Case 1:19-qyPazeg-ennnredaciamientit Nrikecoendera orrage/Tahes
Com THE SSISTRICE of COLUMaLk

 

 

[ Pamaent be Cate tan a mn Kees Crom. Tusk Neonat
: Beith nes Sch he iehequtemiai tat ree kiss 005

 

tskes \ oh Cluediea cdot ot ) Correntions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

Civil Nhs on No. _ eS
— es aan ras dele and Ors gu) Sagabuce, heeby
Ic Sina - Yo og Sak Watton naga, . _
Ye agedbes i Ao we Qus sia pthioue No ks, \ \
ao Aladall a soduse as ~~
‘alaen a: TdenbiPecabiog alo: oot. g anobure) 4
oven Wollher 3\42093 V2 4 Slow buble
Yevin Acaold 282-106 1-2-9 feu CEP
Qclrats Last 267-424 9-27-19, Chitin Winebw
Tomes Ranell 4.4" 94-2719 oan fw ob
| Manne Wablhins 209-HB4 It ASR LOS
= Seo Vora OM - bL0 Q~ 2-1 a
| | Pavusscl 1 Thorne, Lite ‘10 g "ZIG £ ori n—— =H
_______ Bathory Wscley SI-\f 9-2-9 (i / _
_ Atcdndos Codon SY: \o\ - f-2-19
Roc Yrescna, 38 OMY dd Lap {Bate
es Wiss: Sy 9 - Oe G2 ZL A

 

 

Ye cconte “hoenes e- Qu,

 

_Suone urna 8% SES
— —_ | RAnoe\ Ser osnin “- GQ

 

T ae fo
92-14 uner Poudn Be
—FA/9 Jhuchagl 0 Braye is ae)

Con Daal eens
OYercment- BS

Case 1:19-cv-02769-UNA Document 1 Filed 09/13/19 Page 8 of 9

 

 

 

 

 

 

 

 

 

_ |) Names deat trcukivn pi Soke Stenotuce a
__|[Bese. Nivace+ —3b3-5s} __ 9-9-04 a
a Locrey + — ANA - “7
7 Messe oyd 9. Bid
—Hgdhads Mongols MWR 9-2-4 oe w
| Nuskin livessy —_bb4yo AVG De,
| Motheus Lusloy bb SYO__ 1-14 Wheirts- ff
[Adam Koger 3 L855] A-A-\A
SEE Patoato | fox SSG 2-14
neiaes _|Po\nooy Peoulaed SHG 72-14
‘ior ‘Adnasen WSs q- £=|4
Tony Thomas Dy Aeb Y.7-14 ™
_. Sante Wonayn 2IB-\4R 4-12-44 Lek ffz——— aa

 

Edward Mogcuder Bo: G42.

 

Ss waite’ Niche\ son ORY

7-2/9 LMlaghuude, ie

 

Lovey Fislye 347-798

2-19 fan Ah,

 

 

 

 

 

T-o-¥4_». .

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

adore Saatvler Bhl-495 4-2-1 “Zl
Prrclhy Loaty Do: 40 G- 2-44
Ramachs Saws Ob) Dob: Rib G- “2° \% _ |
| Peeeick, Fortuna NDS, 4G 2-19 Se,
_ a {Podiney _Thomuas Jb: {24 Se Abert — |
Nicke Adnnsea BH6-S44 A -L- 19 a
—__Brsota\s Chatman 2Nb9St—— 4-2-14. Louk. Y]
ool Mulhong Be 4BO_— “T= 2-4 e
__ Sow d Jacksen OW -8B\ 7 / z/20/¢

 

M ch Oe Aol issn 3M: a tao? Ee _—k2

+4 or

 

 

 

 

 

  

ruc Marsha  3!-$73 214 x

| peek tiles YS F-2- 1-14 Jy ll f

| Pog. nad Corcoll éA-be{ 72/7 | VEL LAA
| FP) pile
A Woclament -C

Case 1:19-cv-02769-UNA Document 1 Filed 09/13/19 Page 9 of 9

cdearh al 4 We: tele 4

N90: GD-19
Wy AD
O-Z-14
-Sp| - 2-14
; a
-2-

 

 

 

 

 

 
